Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00593-CV

                                    Venus MINSAL,
                                       Appellant

                                            v.

                                    Abel H. GARCIA,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-18466
                       Honorable Antonia Arteaga, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are assessed against the appellant.

      SIGNED April 8, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice